                       UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________                  ______

RISING DOUGH, INC. (d/b/a MADISON
SOURDOUGH), WILLY MCCOYS OF
ALBERTVILLE LLC, WILLY MCCOYS
OF ANDOVER LLC, WILLY MCCOYS
OF CHASKA LLC, WILLY MCCOYS
OF SHAKOPEE LLC,                                             Case No.: 2:20-CV-00623-JPS
WHISKEY JACKS OF RAMSEY LLC
(d/b/a WILLY MCCOYS RAMSEY), GREEN HILLS
GRILLE, LLC, AND CASH-MCKEOWN FUTURES LLC,
individually and on behalf of all others similarly situated,

              Plaintiffs,

       v.

SOCIETY INSURANCE,

            Defendant.
___________________________________________________________________                     ______

     DEFENDANT SOCIETY INSURANCE, A MUTUAL COMPANY’S SECOND
NOTICE OF SUPPLEMENTAL AUTHORITY IN SUPPORT OF MOTION TO DISMISS
                                   [DKT. 19]
______________________________________________________________________________

       Defendant, Society Insurance, a mutual company, submits the attached authority in further

support of its Motion to Dismiss:

       1.     Diesel Barbershop, LLC, et al. v. State Farm Lloyds, 2020 WL 4724305 (D.C.
              W.D. Texas, August 13, 2020)

       2.      10E, LLC v. Travelers Indemnity Co. of Connecticut, et al., 2020 WL 5095587
              (D.C. Central District of California, August 28, 2020)

       Dated this 3rd day of September, 2020.




         Case 2:20-cv-00623-JPS Filed 09/03/20 Page 1 of 16 Document 45
                                             Electronically signed by Heidi L. Vogt
                                             Heidi L. Vogt, SBN 1001318
                                             Beth J. Kushner, SBN 1008591
                                             Janet E. Cain, SBN 1002721
                                             Christopher E. Avallone, SBN 1095465
                                             Attorneys for Defendant Society Insurance,
                                             a mutual company
                                             von BRIESEN & ROPER, s.c.
                                             411 East Wisconsin Avenue, Suite 1000
                                             Milwaukee, WI 53202
                                             Vogt Phone: (414) 287-1258
                                             Fax : (414) 276-1122
                                             Emails: hvogt@vonbriesen.com
                                                     bkushner@vonbriesen.com
                                                     jcain@vonbriesen.com
                                                     cavallone@vonbriesen.com

35261761_1.DOCX




            Case 2:20-cv-00623-JPS Filed 09/03/20 Page 2 of 16 Document 45
SECOND SUPPLEMENTAL
     APPENDIX 1




Case 2:20-cv-00623-JPS Filed 09/03/20 Page 3 of 16 Document 45
Diesel Barbershop, LLC v. State Farm Lloyds, Slip Copy (2020)
2020 WL 4724305



                                                                Defendant. After careful consideration of the
                2020 WL 4724305                                 memorandum filed in support of and against the motion
  Only the Westlaw citation is currently available.             and after hearing arguments from counsel, the Court—for
   United States District Court, W.D. Texas, San                the reasons that follow—GRANTS Defendant’s Motion
                 Antonio Division.                              to Dismiss.

 DIESEL BARBERSHOP, LLC; Wilderness
  Oaks Cutters, LLC; Diesel Barbershop
  Bandera Oaks, LLC; Diesel Barbershop
    Dominion, LLC; Diesel Barbershop                            FACTUAL BACKGROUND
     Alamo Ranch, LLC; and Henley’s
  Gentlemen’s Grooming, LLC, Plaintiffs,                        On February 11, 2020, the World Health Organization
                   v.                                           identified the 2019 Coronavirus (“COVID-19”) as a
   STATE FARM LLOYDS, Defendant.                                disease. Since then, COVID-19 has spread across the
                                                                world, and health organizations, including the Center for
                                                                Disease Control (“CDC”), characterize COVID-19 as a
                No. 5:20–CV–461–DAE
                                                                global pandemic. (See Dkt. # 8.) The outbreak in the
                          |
                                                                United States is a rapidly evolving situation, and the state
                 Signed 08/13/2020
                                                                of Texas saw an exponential increase in COVID-19 cases.
                                                                To stop “community spread” of COVID-19, state and
Attorneys and Law Firms                                         local governments have issued executive orders that limit
                                                                the opening of certain businesses and require social
Shannon E. Loyd, Loyd Law Firm, PLLC, San Antonio,              distancing. Bexar County Judge Nelson Wolff and Texas
TX, for Plaintiffs.                                             Governor Greg Abbott have issued executive orders
                                                                throughout this crisis, and below are the relevant orders
W. Neil Rambin, Susan Elizabeth Egeland, Faegre                 (the “Orders”) for the purposes of this case.
Drinker Biddle & Reath, LLP, Dallas, TX, for Defendant.




                                                                a. The Bexar County Orders

                                                                County Judge Wolff issued multiple executive orders
ORDER GRANTING DEFENDANT’S MOTION TO                            pertaining to the “state of local disaster ... due to
DISMISS                                                         imminent threat arising from COVID-19.” (Dkt. # 8, Exh.
                                                                B.) On March 23, 2020, County Judge Wolff issued an
                                                                order requiring “all businesses operating within Bexar
David Alan Ezra, Senior United States District Judge            County” save for those “exempted” to “cease all
                                                                activities” at any business located in Bexar County from
*1 Before the Court is a Motion to Dismiss filed by State
                                                                March 24, 2020 until April 9, 2020. (Id.) The order
Farm Lloyds (“Defendant” or “State Farm”) on May 8,
                                                                defines exempted businesses as those pertaining to: (a)
2020. (Dkt. # 9.) Plaintiffs Diesel Barbershop, LLC;
                                                                healthcare services, (b) government functions, (c)
Wilderness Oak Cutters, LLC; Diesel Barbershop
                                                                education and research, (d) infrastructure, development,
Bandera Oaks, LLC; Diesel Barbershop Dominion, LLC;
                                                                operation and construction, (e) transportation, (f) IT
Diesel Barbershop Alamo Ranch, LLC; and Henley’s
                                                                services, (g) food, household staples, and retail, (h)
Gentlemen’s Grooming, LLC (collectively “Plaintiffs”)
                                                                services to economically disadvantaged populations, (i)
responded on May 22, 2020 (Dkt. # 14), and Defendant
                                                                services necessary to maintain residences or support
filed a reply on May 29, 2020 (Dkt. # 17). The Court
                                                                exempt businesses, (j) news media, (k) financial
presided over a virtual hearing on July 29, 2020, during
                                                                institutions and insurance services, (l) childcare services,
which Shannon Loyd, Esq., represented Plaintiffs and
                                                                (m) worship services, (n) funeral services, and (o) CISA
Neil Rambin, Esq. and Susan Egeland, Esq. represented
               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                       1

               Case 2:20-cv-00623-JPS Filed 09/03/20 Page 4 of 16 Document 45
Diesel Barbershop, LLC v. State Farm Lloyds, Slip Copy (2020)
2020 WL 4724305

sectors. (Id.) County Judge Wolff notes that he is                   “Essential services” shall consist of everything listed
authorized “to take such actions as are necessary in order           by the U.S. Department of Homeland Security in its
to protect the health, safety, and welfare of the citizens of        Guidance on the Essential Critical Infrastructure
Bexar County” and “has determined that extraordinary                 Workforce, Version 2.0, plus religious services....
emergency measures must be taken to mitigate the effects
of this public health emergency and to facilitate a                  In accordance with the Guidelines from the President
cooperative response” in line with Governor Abbott’s                 and the CDC, people shall avoid eating or drinking at
“declaration of public health disaster.” (Id.)                       bars, restaurants, and food courts, or visiting gyms,
                                                                     massage establishments, tattoo studios, piercing
*2 In a supplemental executive order dated April 17,                 studios, or cosmetology salons; provided, however,
2020, County Judge Wolff emphasizes that “the continued              that the use of drive-thru, pickup, or delivery options
spread of COVID-19 by pre- and asymptomatic                          for food and drinks is allowed and highly encouraged
individuals is a significant concern in Bexar County and             throughout the limited duration of this executive
on April 3, 2020, the [CDC] recommended cloth face                   order.
coverings be worn by the general public to slow the             (Dkt. # 8, Exh. C.)
spread of COVID-19 and implementing this measure
would assist in reducing the transmission of COVID-19 in
San Antonio and Bexar County.” (Id.) The goal of the
supplemental order was to “reduce the spread of
COVID-19 in and around Bexar County” and to “continue
to protect the health and safety of the community and
                                                                c. Plaintiffs’ Insurance Policies
address developing and the rapidly changing
circumstances when presented by the current public              Plaintiffs run barbershop businesses; a type of business
health emergency.” (Id.)                                        deemed non-exempt and non-essential under the Orders.
                                                                (Dkt. # 8.) State Farm issued insurance policies (the
                                                                “Policies”)1 to Plaintiffs regarding the insured properties
                                                                (the “Properties”) that are subject of this dispute. (See
                                                                Dkt. # 9, Exhs. A-1–A-6.)

b. The State of Texas Order                                     The Policies state, in relevant part, the following:

On March 31, 2020, Texas Governor Greg Abbott signed               When a Limit Of Insurance is shown in the
an executive order closing all “non-essential” businesses          Declarations for that type of property as described
from April 2, 2020 until April 30, 2020. (Dkt. # 8, Exh.           under Coverage A – Buildings, Coverage B – Business
C.) Governor Abbott’s order provides the following:                Personal Property, or both, we will pay for accidental
                                                                   direct physical loss to that Covered Property at the
  NOW, THEREFORE, I, Greg Abbott, Governor of                      premises described in the Declarations caused by any
  Texas, by virtue of the power and authority vested in            loss as described under SECTION I — COVERED
  me by the Constitution and laws of the State of Texas,           CAUSES OF LOSS.
  do hereby order the following on a statewide basis            (Id.) The Policies note in Section I–Covered Causes of
  effective 12:01 a.m. on April 2, 2020, and continuing         Loss that State Farm will “insure for accidental direct
  through April 30, 2020, subject to extension based on         physical loss to Covered Property” unless the loss is
  the status of COVID-19 in Texas and the                       excluded under Section I–Exclusions or limited in the
  recommendations of the CDC and the White House                Property Subject to Limitations provision. (Id.) The
  Coronavirus Task Force:                                       Policies further contain a “Fungi, Virus, or Bacteria”
                                                                exclusion (the “Virus Exclusion”), which contains lead-in
     In accordance with guidance from DSHS                      language and states the following:
     Commissioner Dr. Hellerstedt, and to achieve the
     goals established by the President to reduce the                *3 1. We do not insure under any coverage for any
     spread of COVID-19, every person in Texas shall,                loss which would not have occurred in the absence
     except where necessary to provide or obtain essential           of one or more of the following excluded events. We
     services, minimize social gatherings and minimize               do not insure for such loss regardless of: (a) the
     in-person contact with people who are not in the                cause of the excluded event; or (b) other causes of
     same household.                                                 the loss; or (c) whether other causes acted

                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                      2

                Case 2:20-cv-00623-JPS Filed 09/03/20 Page 5 of 16 Document 45
Diesel Barbershop, LLC v. State Farm Lloyds, Slip Copy (2020)
2020 WL 4724305

     concurrently or in any sequence with the excluded          Policies in March 2020. (Id.) Without seeking additional
     event to produce the loss; or (d) whether the event        documentation or information, and without further
     occurs suddenly or gradually, involves isolated or         investigation, State Farm denied Plaintiffs’ claims. (Dkt. #
     widespread damage, arises from natural or external         8, Exh. D.) In the denial letter, State Farm asserted that
     forces, or occurs as a result of any combination of        Plaintiffs’ claims are not covered as the “policy
     these:                                                     specifically excludes loss caused by enforcement of
                                                                ordinance or law, virus, and consequential losses.” (Id.)
     ...                                                        State Farm argued that there is a requirement “that there
                                                                be physical damage, within one mile of the described
     j. Fungi, Virus Or Bacteria                                property” and “that the damage be the result of a Covered
                                                                Cause of Loss” which, State Farm asserted, a “virus is
     ...                                                        not.” (Id.)
        (2) Virus, bacteria or other microorganism that
                                                                Plaintiffs sued State Farm in state court on April 8, 2020,
        induces or is capable of inducing physical distress,
                                                                after State Farm denied Plaintiffs coverage. (Dkt. # 1,
        illness or disease.
                                                                Exh. C.) Defendant timely removed the action to this
(Id.) The Policies also contain an endorsement modifying
                                                                Court on April 13, 2020. (Dkt. # 1.) In their second
the businessowners coverage form, including a Civil
                                                                amended complaint, Plaintiffs bring claims of breach of
Authority provision which states in relevant part:
                                                                contract, noncompliance with the Texas Insurance Code,
  When a Covered Cause of Loss causes damage to                 and breach of the duty of good faith and fair dealing.
  property other than property at the described premises,       (Dkt. # 8.) Attached to Plaintiffs’ second amended
  we will pay for the actual “Loss of Income” you sustain       complaint are the Policies, Orders, and State Farm’s letter
  and necessary “Extra Expense” caused by action of             denying coverage.
  civil authority that prohibits access to the described
  premises, provided that both of the following apply:          On May 8, 2020, State Farm filed a motion to dismiss for
                                                                failure to state a claim. (Dkt. # 9.) The Court granted the
     1. Access to the area immediately surrounding the          parties’ joint motion to stay discovery pending a ruling on
     damaged property is prohibited by civil authority as       the motion to dismiss on May 18, 2020. (Dkt. # 12.)
     a result of the damage, and the described premises         Plaintiffs responded to the motion to dismiss on May 22,
     are within that area but are not more than one mile        2020 (Dkt. # 14), and a week later, Defendant filed its
     from the damaged property; and                             reply (Dkt. # 17). Defendant filed a notice of
                                                                supplemental authority on July 14, 2020 (Dkt. # 21), and
     2. The action of civil authority is taken in response to   Plaintiffs filed a notice of supplemental authority on July
     dangerous physical conditions resulting from the           28, 2020 (Dkt. # 22). The Court held a virtual hearing on
     damage or continuation of the Covered Cause Of             this matter on July 29, 2020. Defendant filed an additional
     Loss that caused the damage, or the action is taken to     notice of supplemental authority on August 7, 2020 (Dkt.
     enable a civil authority to have unimpeded access to       # 25), and Plaintiffs filed another notice of supplemental
     the damaged property.                                      authority on August 12, 2020 (Dkt. # 27). Defendant filed
(Id.) There are various other exclusions within the             its third notice of supplemental authority on August 13,
Policies including for example, the “Ordinance or Law,”         2020 (Dkt. # 28), notifying the Court of the United States
the “Acts or Decisions” and the “Consequential Loss”            Judicial Panel on Multidistrict Litigation’s decision to
exclusions. (Dkt. # 9.)                                         deny the creation of an industry-wide multidistrict
                                                                litigation. (Id., Exh. A.)




PROCEDURAL HISTORY
                                                                TEXAS                  CONTRACT-INTERPRETATION
Plaintiffs assert that due to the COVID-19 outbreak and         STANDARDS
the Orders, Plaintiffs “have sustained and will sustain
covered losses” under the terms of the Policies. (Dkt. # 8.)    *4 “Insurance policies are contracts and are governed by
Plaintiffs filed a claim with State Farm seeking coverage       the principles of interpretation applicable to contracts.”
for business interruption to the Properties pursuant to the     Amica Mut. Ins. Co. v. Moak, 55 F.3d 1093, 1095 (5th

                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                      3

                Case 2:20-cv-00623-JPS Filed 09/03/20 Page 6 of 16 Document 45
Diesel Barbershop, LLC v. State Farm Lloyds, Slip Copy (2020)
2020 WL 4724305

Cir. 1995). Under Texas contract-interpretation standards,      couched as a factual allegation.” Iqbal, 556 U.S. at 678.
the “paramount rule is that courts enforce unambiguous          Furthermore, in assessing a motion to dismiss under Rule
policies as written” such that court must “honor plain          12(b)(6), a court’s review is generally limited to the
language, reviewing policies as drafted, not revising them      complaint, documents attached to the complaint, and any
as desired.” Pan Am Equities, Inc. v. Lexington Ins. Co.,       documents attached to the motion to dismiss that are
959 F.3d 671, 674 (5th Cir. 2020). Importantly, an              referred to in the complaint and are central to the
“ambiguity” is “more than lack of clarity”; a court should      plaintiff’s claims. Tellabs, Inc. v. Makor Issues & Rights,
find an insurance contract ambiguous only if “giving            Ltd., 551 U.S. 308, 322 (2007); see also Lone Star Fund
effect to all provisions, its language is subject to two or     V (U.S.), L.P. v. Barclays Bank PLC, 594 F.3d 383, 387
more reasonable interpretations.” Id. (internal quotation       (5th Cir. 2010).
marks and citation omitted). To determine ambiguity,
which is a question of law, a court must “examine the
entire contract in order to harmonize and give effect to all
provisions so that none will be meaningless.” Id. (internal
quotation marks and citation omitted); see also Provident
Life & Acc. Ins. Co. v. Knott, 128 S.W.3d 211, 216 (Tex.
2003) (“In interpreting these insurance policies as any         DISCUSSION
other contract, we must read all parts of each policy
                                                                State Farm argues that for business income coverage to
together and exercise caution not to isolate particular
                                                                apply, the Policies explicitly require (1) an accidental
sections or provisions from the contract as a whole.”);
                                                                direct physical loss to the insured property and (2) that the
State Farm Lloyds v. Page, 315 S.W.3d 525, 527 (Tex.
                                                                loss is not excluded. (Dkt. # 9.) Defendant asserts that
2010) (“The fact that the parties may disagree about the
                                                                Plaintiffs fail to properly plead direct physical loss to the
policy’s meaning does not create an ambiguity.” (citations
                                                                Properties as Plaintiffs argue that the Orders are the
and internal quotation marks omitted)). “The goal in
                                                                reason for the business interruption claim and fail to show
interpreting ... [language within the contract] is to
                                                                that the Properties have been tangibly “damaged” per se.
ascertain the true intentions of the parties as expressed in
                                                                (Dkts. ## 9, 17.) Defendant also argues that regardless,
the writing itself.” Richards v. State Farm Lloyds, No.
                                                                Plaintiffs fail to overcome the Virus Exclusion hurdle that
19-0802, 2020 WL 1313782, at *5 (Tex. Mar. 20, 2020)
                                                                is unambiguously within the Policies and was added to
(citation and internal quotation marks omitted).
                                                                these Policies in response to the SARS pandemic in the
                                                                early 2000s. (Id.)

                                                                *5 In response, Plaintiffs assert that the language in the
                                                                Policies does not require a tangible and complete physical
                                                                loss to the Properties, but rather allows for a partial loss to
RULE 12(b)(6) LEGAL STANDARD                                    the Properties, which includes the loss of use of the
                                                                Properties due to the Orders restricting usage of the
Federal Rule of Civil Procedure 12(b)(6) authorizes             Properties. (Dkt. # 14.) Plaintiffs also argue that it is not
dismissal of a complaint for “failure to state a claim upon     COVID-19 within Plaintiffs’ Properties that caused the
which relief can be granted.” To survive a Rule 12(b)(6)        loss directly, but rather that it was the Orders that caused
motion to dismiss, a plaintiff must plead “enough facts to      the direct physical loss and thus the Virus Exclusion
state a claim to relief that is plausible on its face.” Bell    should not apply. (Id.) Plaintiffs also argue that the Orders
Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). “A             were issued to protect public health and welfare, and that
claim has facial plausibility when the plaintiff pleads         Plaintiffs claims thus fall under the Civil Authority
factual content that allows the court to draw the               provision within the Policies. (Id.)
reasonable inference that the defendant is liable for the
misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678       Based on the parties’ filings, plain language of the
(2009).                                                         Policies in question, and argument at the hearing, as much
                                                                as the Court sympathizes with Plaintiffs’ situation, the
In analyzing whether to grant a Rule 12(b)(6) motion, a         Court determines that the motion to dismiss must be
court accepts as true “all well-pleaded facts” and views        granted for the following reasons.
those facts “in the light most favorable to the plaintiff.”
United States ex rel. Vavra v. Kellogg Brown & Root,
Inc., 727 F. 3d 343, 346 (5th Cir. 2013) (citation omitted).
A court need not “accept as true a legal conclusion

                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                         4

               Case 2:20-cv-00623-JPS Filed 09/03/20 Page 7 of 16 Document 45
Diesel Barbershop, LLC v. State Farm Lloyds, Slip Copy (2020)
2020 WL 4724305

a. Accidental Direct Physical Loss                               that there was no coverage under the civil authority
                                                                 provision of the policy as plaintiffs “failed to demonstrate
This Court is mandated to “honor plain language,                 a nexus between any prior property damage and the
reviewing policies as drafted, not revising them as              evacuation order” when the city issued a mandatory
desired.” Pan Am Equities, 959 F.3d at 674. The Court            evacuation order prior to the arrival of a hurricane and
looks at the coverage provided by the Policies as a whole        plaintiffs allegedly suffered business interruption losses);
in order to determine the plain language. Id. Here, the          United Air Lines, Inc. v. Ins. Co. of State of PA, 439 F.3d
Policies are explicit that there has to be an accidental,        128, 134 (2d Cir. 2006) (determining that United could
direct physical loss to the property in question. The Court      not show that its lost earnings resulted from physical
agrees with Plaintiffs that some courts have found               damage to its property or from physical damage to an
physical loss even without tangible destruction to the           adjacent property when the government shut down the
covered property. See e.g., TRAVCO Ins. Co. v. Ward,             airport after the 9/11 terrorist attacks). For instance,
715 F. Supp. 2d 699, 708 (E.D. Va. 2010), aff’d, 504 F.          unlike Essex Ins. Co., COVID-19 does not produce a
App’x 251 (4th Cir. 2013) (noting that “physical damage          noxious odor that makes a business uninhabitable. It
to the property is not necessary, at least where the             appears that within our Circuit, the loss needs to have
building in question has been rendered unusable by               been a “distinct, demonstrable physical alteration of the
physical forces”); Murray v. State Farm Fire & Cas. Co.,         property.” Hartford Ins. Co. of Midwest v. Mississippi
203 W. Va. 477, 493 (1998) (“ ‘Direct physical loss’             Valley Gas Co., 181 F. App’x 465, 470 (5th Cir. 2006)
provisions require only that a covered property be injured,      (“The requirement that the loss be “physical,” given the
not destroyed. Direct physical loss also may exist in the        ordinary definition of that term is widely held to exclude
absence of structural damage to the insured property.”           alleged losses that are intangible or incorporeal, and,
(citation omitted)). The Court also agrees that a virus like     thereby, to preclude any claim against the property insurer
COVID-19 is not like a hurricane or a hailstorm, but             when the insured merely suffers a detrimental economic
rather more like ammonia, E. coli, and/or carbon                 impact unaccompanied by a distinct, demonstrable,
monoxide (i.e. cases in which the loss is caused by              physical alteration of the property.” (citation omitted));
something invisible to the naked eye), and in such cases,        see also Ross v. Hartford Lloyd Ins. Co., 2019 WL
some courts have found direct physical loss despite the          2929761, at *6–7 (N.D. Tex. July 4, 2019) (“direct
lack of physical damage. See e.g., Port Auth. of New             physical loss” requires “a distinct, demonstrable, physical
York & New Jersey v. Affiliated FM Ins. Co., 311 F.3d            alteration of the property” (citing 10A Couch on Ins. §
226, 236 (3d Cir. 2002) (holding that while mere                 148:46 (3d ed. 2010)).) Thus, the Court finds that
installation of asbestos was not loss or damage, the             Plaintiffs fail to plead a direct physical loss.
presence or imminent threat of a release of asbestos
would “eliminate[ ] or destroy[ ]” the function of the
structure, thereby making the building “useless or
uninhabitable”); Lambrecht & Assocs., Inc. v. State Farm
Lloyds, 119 S.W.3d 16, 24–26 (Tex. App. 2003) (noting
that while State Farm argued that the losses were not
“physical” as they were not “tangible,” the court found          b. The Virus Exclusion
that under the “direct language” of the policy allowed for
coverage to “electronic media and records” and the “data         *6 Even if the Court had found that the language within
stored on such media” as “such property is capable of            the Policies was ambiguous and/or that Plaintiffs properly
sustaining a ‘physical’ loss”); Essex Ins. Co. v.                plead direct physical loss to the Properties, the Court finds
BloomSouth Flooring Corp., 562 F.3d 399, 406 (1st Cir.           that the Virus Exclusion bars Plaintiffs’ claims. The
2009) (“We are persuaded both that odor can constitute           language in the lead-in of the Virus Exclusion (also called
physical injury to property ... and also that allegations that   the anti-concurrent causation (“ACC”) clause) expressly
an unwanted odor permeated the building and resulted in          states that State Farm does not insure for a loss regardless
a loss of use of the building are reasonably susceptible to      of “whether other causes acted concurrently or in any
an interpretation that physical injury to property has been      sequence within the excluded event to produce the loss.”
claimed.”).                                                      (See Dkt. # 9, Exhs. A-1–A-6.) Here, Plaintiffs allege that
                                                                 the loss of business occurred as a result of the Orders that
Even so, the Court finds that the line of cases requiring        mandated non-essential businesses to discontinue
tangible injury to property are more persuasive here and         operations for a set period of time to help staunch
that the other cases are distinguishable. See Dickie             community spread of COVID-19. (Dkts. ## 8, 14.)
Brennan & Co. v. Lexington Ins. Co., 636 F.3d 683, 686           Plaintiffs also assert that the Court should find that the
(5th Cir. 2011) (affirming summary judgment and holding          Virus Exclusion does not apply because COVID-19 was

                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                        5

                Case 2:20-cv-00623-JPS Filed 09/03/20 Page 8 of 16 Document 45
Diesel Barbershop, LLC v. State Farm Lloyds, Slip Copy (2020)
2020 WL 4724305

not present at the Properties. (Id.)                            that was the primary root cause of Plaintiffs’ businesses
                                                                temporarily closing. Furthermore, while the Virus
The Court notes that the parties vehemently dispute how         Exclusion could have been even more specifically
to read the lead-in language to the Virus Exclusion.            worded, that alone does not make the exclusion
Defendant cites Tuepker v. State Farm Fire & Cas. Co.,          “ambiguous.” See In re Katrina Canal Breaches Litig.,
507 F.3d 346 (5th Cir. 2007) in support of the argument         495 F.3d 191, 210 (5th Cir. 2007) (“The fact that an
that the lead-in language to the Virus Exclusion bars           exclusion could have been worded more explicitly does
Plaintiffs’ claims and that the lead-in language is             not necessarily make it ambiguous.”).
unambiguous and enforceable. Meanwhile, Plaintiffs cite
Stewart Enterprises, Inc. v. RSUI Indem. Co., 614 F.3d          *7 Thus, the Court finds that the Policies’ ACC clause
117 (5th Cir. 2010) in support of their assertion that the      excluded coverage for the losses Plaintiffs incurred in
lead-in language does not exclude coverage here.                complying with the Orders. See, e.g., JAW The Pointe,
                                                                L.L.C. v. Lexington Ins. Co., 460 S.W.3d 597, 610 (Tex.
The Court finds the facts in Stewart Enterprises                2015) (“Because the covered wind losses and excluded
distinguishable from the facts here. There, the ACC             flood losses combined to cause the enforcement of the
clause was within a policy provided by Lexington                ordinances concurrently or in a sequence, we agree with
Insurance Company and contained different language than         the    court     of     appeals      that the  policy’s
the ACC clause in State Farm’s Policies here. See Stewart       anti-concurrent-causation clause excluded coverage for
Enterprises, 614 F.3d at 125 (noting in the ACC clause          JAW’s losses.”). Thus, even if the Court found direct,
that “this policy does not insure against loss or damage        physical loss to the Properties, the Virus Exclusion
caused directly or indirectly by any of the excluded            applies and bars Plaintiffs’ claims.
perils” as “[s]uch loss or damage is excluded regardless of
any other cause or event that contributes concurrently or
in any sequence to the loss”). In addition, the issue in
Stewart Enterprises was that the insurer was seeking “to
use the ACC clause to bar recovery for damage caused by
two included perils.” Id. at 126 (emphasis added). The
Fifth Circuit rightly decided there that it would be absurd     c. The Civil Authority Provision
to “read the policy to force Stewart to prove a windless
                                                                In light of the foregoing, the Court also finds that the
flood.” Id. at 127.
                                                                Civil Authority provision within the Policies is not
                                                                triggered. Plaintiffs’ recovery remains barred due to the
But here, the Court can read the Policies objectively and
                                                                unambiguous nature of the events that occurred, causing
without “creating difficult causation determination where
                                                                the Virus Exclusion to apply such that Plaintiffs fail to
none otherwise exist.” Id. Like the Fifth Circuit in
                                                                allege a legally cognizable “Covered Cause of Loss.” See
Tuepker, the Court finds that here, the State Farm ACC
                                                                Dickie Brennan, 636 F.3d at 686–87 (“[C]ivil authority
clause within the Policies is unambiguous and
                                                                coverage is intended to apply to situations where access to
enforceable. See Tuepker, 507 F.3d at 356. The Policies
                                                                an insured’s property is prevented or prohibited by an
expressly state that State Farm does not “insure for such
                                                                order of civil authority issued as a direct result of physical
loss regardless of: (a) the cause of the excluded event; or
                                                                damage to other premises in the proximity of the
(b) other causes of the loss; or (c) whether other causes
                                                                insured’s property.”).
acted concurrently or in any sequence with the excluded
event to produce the loss; or (d) whether the event occurs
suddenly or gradually, involves isolated or widespread
damage, arises from natural or external forces, or occurs
as a result of any combination of these[.]” (See Dkt. # 9,
Exhs. A-1–A-6.) Guided by the plain language of the
Policies, the Court finds that Plaintiffs have pleaded that     CONCLUSION
COVID-19 is in fact the reason for the Orders being
issued and the underlying cause of Plaintiffs’ alleged          The Court finds merit in Defendant’s arguments and
losses. While the Orders technically forced the Properties      determines that Plaintiffs’ breach of contract, Texas
to close to protect public health, the Orders only came         Insurance Code,2 and breach of duty of good faith and fair
about sequentially as a result of the COVID-19 virus            dealing claims all fail. While there is no doubt that the
spreading rapidly throughout the community. Thus, it was        COVID-19 crisis severely affected Plaintiffs’ businesses,
the presence of COVID-19 in Bexar County and in Texas           State Farm cannot be held liable to pay business
                                                                interruption insurance on these claims as there was no
                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                        6

                Case 2:20-cv-00623-JPS Filed 09/03/20 Page 9 of 16 Document 45
Diesel Barbershop, LLC v. State Farm Lloyds, Slip Copy (2020)
2020 WL 4724305

direct physical loss, and even if there were direct physical        instructed to ENTER JUDGMENT and CLOSE THIS
loss, the Virus Exclusion applies to bar Plaintiffs’ claims.        CASE.
Given the plain language of the insurance contract
between the parties, the Court cannot deviate from this             IT IS SO ORDERED.
finding without in effect re-writing the Policies in
question. That this Court may not do.
                                                                    All Citations
For the reasons stated above, the Motion to Dismiss (Dkt.
# 9) is GRANTED. Because allowing Plaintiffs leave to               Slip Copy, 2020 WL 4724305
amend their claims would be futile, the Court
DISMISSES Plaintiffs’ claims. The Clerk’s office is

Footnotes

1      Defendant attaches each Plaintiff’s policy and endorsement to the policy to the motion to dismiss. (See Dkt. # 9, Exhs.
       A-1–A-6.) Defendant asserts that “the relevant provisions of the policies are identical” (Dkt. # 9), and thus this Court
       shall cite the policies together without analyzing each Plaintiff’s policy separately.

2      Plaintiffs expressly seek to drop their allegation of misrepresentation pending further discovery in light of this Court’s
       ruling in Brasher v. State Farm Lloyds, 2017 WL 9342367, at *7 (W.D. Tex. Feb. 2, 2017). (Dkt. # 14.)




End of Document                                            © 2020 Thomson Reuters. No claim to original U.S. Government
                                                                                                                 Works.




                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                           7

               Case 2:20-cv-00623-JPS Filed 09/03/20 Page 10 of 16 Document 45
 SECOND SUPPLEMENTAL
      APPENDIX 2




Case 2:20-cv-00623-JPS Filed 09/03/20 Page 11 of 16 Document 45
10E, LLC v. Travelers Indemnity Co. of Connecticut et al., Slip Copy (2020)




                2020 WL 5095587                                   II. Factual and Procedural Background
  Only the Westlaw citation is currently available.            On April 10, 2020, Plaintiff, a restaurant in downtown
   United States District Court, C.D. California.              Los Angeles, filed its initial complaint in Los Angeles
                                                               Superior Court, naming as defendants Travelers and
                10E, LLC                                       Mayor Eric Garcetti. Dkt. 1, Ex. A. On May 15, 2020,
                    v.                                         Travelers, which is incorporated and has its principal
 Travelers Indemnity Co. of Connecticut et                     place of business in Connecticut, Dkt. 1, at 5, removed the
                   al.                                         case to this Court, arguing that Garcetti was fraudulently
                                                               joined to defeat diversity jurisdiction, Id. at 6-10.
           Case No. 2:20-cv-04418-SVW-AS
                                                               On May 22, 2020, Defendant filed a motion to dismiss
                          |
                                                               Plaintiff’s initial complaint. Dkt. 14. On June 12, 2020,
                  Filed 08/28/2020
                                                               Plaintiff filed its FAC. Dkt. 22.1 The FAC asserts claims
                                                               for breach of contract, bad faith, and violation of Cal.
Attorneys and Law Firms                                        Bus. & Prof. Code § 17200 et seq. (“UCL”). Id. Plaintiff
                                                               seeks both damages and declaratory relief. Id.
Paul M. Cruz, Deputy Clerk, Attorneys Present for
Plaintiffs: N/A                                                According to the FAC, beginning on March 15, 2020,
                                                               public health restrictions adopted by Mayor Garcetti
N/A, Court Reporter / Recorder, Attorneys Present for          prohibited in-person dining at Plaintiff’s restaurant,
Defendants: N/A                                                limiting Plaintiff to offering takeout and delivery. Dkt. 22,
                                                               at 5. Plaintiff alleges that these restrictions have caused a
                                                               “complete and total shutdown” of its business. Id.

                                                               Plaintiff seeks compensation for lost business and other
                                                               costs of the disruption under the Business Income and
                                                               Extra Expense Coverage provision of its insurance policy
                                                               with Defendant (“the Policy”). Id. at 3. Defendant
Proceedings: ORDER GRANTING DEFENDANT’S                        attached a copy of the Policy to its motion to dismiss.
MOTION TO DISMISS [26] AND DENYING                             Dkt. 27-2, Ex. 1.
PLAINTIFF’S MOTION TO REMAND [24]
                                                               The Policy covers losses and expenses “caused by action
                                                               of civil authority that prohibits access to the described
The Honorable STEPHEN V. WILSON, U.S. DISTRICT                 premises.” Id. at 121. “The civil authority action must be
JUDGE                                                          due to direct physical loss of or damage to property....” Id.

                                                               The Policy also contains an endorsement entitled,
                                                               “EXCLUSION OF LOSS DUE TO VIRUS OR
                                                               BACTERIA.” Id. at 247. This exclusion applies to “action
                                                               of civil authority.” Id. It reads as follows: “We will not
   I. Introduction                                             pay for loss or damage caused by or resulting from any
*1 On June 12, 2020, Plaintiff 10E, LLC (“10E”) filed a        virus, bacterium or other microorganism that induces or is
motion to remand this case to state court. Dkt. 24. On         capable of inducing physical distress, illness or disease.”
June 26, 2020, Defendant Travelers Indemnity Co. of            Id.
Connecticut (“Travelers” or “Defendant”) filed a motion
to dismiss Plaintiff’s First Amended Complaint (“FAC”).        Plaintiff alleges that it is entitled to recover under the
Dkt. 26. For the reasons explained below, the Court            Policy because public health restrictions prohibited access
DENIES Plaintiff’s motion to remand and GRANTS                 to its restaurant. Id. at 5. The restrictions caused “physical
Defendant’s motion to dismiss.                                 damage” by “labeling of the insured property as
                                                               non-essential” and “prevent[ing] the ordinary intended
                                                               use of the property.” Id. Plaintiff also alleges that “[t]he
                                                               only virus exclusion that relates in theory to a virus is not
              © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                         1

             Case 2:20-cv-00623-JPS Filed 09/03/20 Page 12 of 16 Document 45
10E, LLC v. Travelers Indemnity Co. of Connecticut et al., Slip Copy (2020)



applicable here” and that the virus exclusion “does not          Under the sham defendant doctrine, a defendant’s
include exclusion for a viral pandemic.” Id. at 6-7.             citizenship should be disregarded for purposes of
                                                                 diversity jurisdiction when the defendant “cannot be
*2 Defendant filed its motion to dismiss Plaintiff’s FAC         liable on any theory.” Grancare, LLC v. Thrower by and
on June 26, 2020. Dkt. 26. Plaintiff filed an opposition on      through Mills, 889 F.3d 543, 548 (9th Cir. 2018) (citation
August 10, 2020. Dkt. 33. Defendant filed its reply on           omitted). “If there is a possibility that a state court would
August 17, 2020. Dkt. 36.                                        find that the complaint states a cause of action against any
                                                                 of the resident defendants, the federal court must find that
Plaintiff filed its motion to remand to state court on June      the joinder was proper and remand the case to the state
12, 2020. Dkt. 24. Defendant filed an opposition on June         court.” Id. (citation omitted) (italics in original). The
29, 2020. Dkt. 29. Plaintiff filed its reply on August 17,       defendant bears a “heavy burden” to overcome the
2020. Dkt. 35.                                                   “general presumption against [finding] fraudulent
                                                                 joinder.” Id. (citation omitted).




  III. Plaintiff’s Motion to Remand to State Court
                                                                    b. Analysis
                                                                 Defendant’s removal is based on an argument that Mayor
                                                                 Garcetti, a citizen of California, was fraudulently joined
                                                                 to defeat diversity jurisdiction between Plaintiff, a citizen
a. Legal Standard                                                of California, and Defendant, a citizen of Connecticut.
                                                                 Dkt. 1, at 7-10. The Court agrees.
Federal courts are courts of limited jurisdiction, having
subject matter jurisdiction only over matters authorized
                                                                 Plaintiff’s only asserted claim against Garcetti is a
by the Constitution and Congress. See Kokkonen v.
                                                                 standalone claim for declaratory relief. Dkt. 22, at 6-8.
Guardian Life Ins. Co., 511 U.S. 375, 377 (1994). A suit
                                                                 Plaintiff does not appear to argue that its FAC presently
filed in state court may be removed to federal court if the
                                                                 states a valid claim against Garcetti. Dkt. 24, at 2-3. Nor
federal court would have had original jurisdiction over the
                                                                 could it. Declaratory relief is not a standalone cause of
suit. 28 U.S.C. § 1441(a). “The removal statute is strictly
                                                                 action. Mayen v. Bank of America N.A., 2015 WL
construed against removal jurisdiction, and the burden of
                                                                 179541, at *5 (internal citations omitted) (N.D. Cal. 2015)
establishing federal jurisdiction falls to the party invoking
                                                                 (“[D]eclaratory relief is not a standalone claim.”); 28
the statute.” California ex rel. Lockyer v. Dynegy, Inc.,
                                                                 U.S.C. § 2201(a) (a federal court may only award
375 F.3d 831, 838 (9th Cir. 2004) (citation omitted).
                                                                 declaratory relief “[i]n a case of actual controversy within
“Federal jurisdiction must be rejected if there is any doubt
                                                                 its jurisdiction”).
as to the right of removal in the first instance.” Gaus v.
Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992). Diversity
                                                                 *3 Plaintiff’s failure to state a cause of action does not by
jurisdiction under 28 U.S.C. § 1332(a) requires both that
                                                                 itself establish that Garcetti was fraudulently joined. See
the amount in controversy exceed $75,000, and that
                                                                 Grancare, 889 F.3d at 549 (“[T]he test for fraudulent
complete diversity of citizenship exists between the
                                                                 joinder and for failure to state a claim under Rule 12(b)(6)
parties.
                                                                 are not equivalent.”). However, it does require the Court
                                                                 to find that Plaintiff could possibly amend its complaint to
Persons are domiciled in the places where they reside
                                                                 state a cause of action against Garcetti. See id. (“[T]he
with the intent to remain or to which they intend to return.
                                                                 district court must consider ... whether a deficiency in the
See Kanter v. Warner-Lambert Co., 265 F.3d 853, 857
                                                                 complaint can possibly be cured by granting the plaintiff
(9th Cir. 2001). A corporation is a citizen of “every State
                                                                 leave to amend.”).
and foreign state by which it has been incorporated and
the State or foreign state where it has its principal place of
                                                                 The Court is unable to imagine how such an amendment
business.” 28 U.S.C. § 1332(c)(1). A corporation’s
                                                                 is possible. Plaintiff argues that, because “the denial of
principal place of business is “the place where a
                                                                 [Defendant’s] policy would not have occurred absent
corporation’s officers direct, control, and coordinate the
                                                                 Mayor Garcetti’s order, the propriety of Mayor Garcetti’s
corporation’s activities.” Hertz Corp. v. Friend, 559 U.S.
                                                                 order is a significant issue that needs to be resolved.” Dkt.
77, 92-93 (2010).
                                                                 22, at 6-8. However, Plaintiff neither articulates a ground
                                                                 for some future challenge to the legality of Garcetti’s
                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                        2

               Case 2:20-cv-00623-JPS Filed 09/03/20 Page 13 of 16 Document 45
10E, LLC v. Travelers Indemnity Co. of Connecticut et al., Slip Copy (2020)



order nor explains how such a challenge could be raised          A motion to dismiss under Rule 12(b)(6) challenges the
in the context of this insurance dispute. While its burden       legal sufficiency of the claims stated in the complaint. See
to show fraudulent joinder is “heavy,” Grancare, 889             Fed. R. Civ. P. 12(b)(6). To survive a motion to dismiss,
F.3d at 548, Defendant has carried that burden here. The         the plaintiff’s complaint “must contain sufficient factual
Court concludes that Garcetti was fraudulently joined and        matter, accepted as true, to ‘state a claim to relief that is
discounts his citizenship for purposes of assessing              plausible on its face.’ ” Ashcroft v. Iqbal, 556 U.S. 662,
diversity of parties.                                            678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550
                                                                 U.S. 544, 570 (2007)). A claim is facially plausible “when
The Court is unpersuaded by Plaintiff’s other arguments          the plaintiff pleads factual content that allows the court to
supporting remand. Plaintiff argues that, because there are      draw the reasonable inference that the defendant is liable
other insurance cases now pending in state court                 for the misconduct alleged.” Iqbal, 556 U.S. at 678. A
concerning recovery of pandemic-related losses under             complaint that offers mere “labels and conclusions” or “a
business interruption policies, the Court should remand          formulaic recitation of the elements of a cause of action
the case to state court under a laundry list of prudential       will not do.” Id.; see also Moss v. U.S. Secret Serv., 572
considerations and abstention doctrines. Crucially, as           F.3d 962, 969 (9th Cir. 2009) (citing Iqbal, 556 U.S. at
Defendant points out, although they may involve the same         678).
lawyers, these other pandemic-related insurance cases do
not involve the same parties and issues as this litigation.      *4 In reviewing a Rule 12(b)(6) motion, a court “must
Dkt. 29, at 18-19. Consequently, the Court has no concern        accept as true all factual allegations in the complaint and
that its exercise of jurisdiction here will interfere with any   draw all reasonable inferences in favor of the nonmoving
parallel state proceedings, and it concludes without             party.” Retail Prop. Trust v. United Bhd. of Carpenters &
detailed analysis that none of the doctrines raised by           Joiners of Am., 768 F.3d 938, 945 (9th Cir. 2014). Thus,
Plaintiff favor remand. See Herrera v. City of Palmdale,         “[w]hile legal conclusions can provide the complaint’s
918 F.3d 1037, 1043 (9th Cir. 2019) (citing Younger v.           framework, they must be supported by factual allegations.
Harris, 401 U.S. 37, 43 (1971)) (“Younger abstention is          When there are well-pleaded factual allegations, a court
grounded in a ‘longstanding public policy against federal        should assume their veracity and then determine whether
court interference with state court proceedings.’ ”);            they plausibly give rise to an entitlement to relief.” Iqbal,
Seneca Ins. Co., Inc. v. Strange Land, Inc., 862 F.3d 835,       556 U.S. at 679.
841 (9th Cir. 2017) (“Colorado River and its progeny
provide a multi-pronged test for determining whether
‘exceptional circumstances’ exist warranting federal
abstention from concurrent federal and state
proceedings.”) (italics added); Gov. Emps. Ins. Co. v.
Dizol, 133 F.3d 1220, 1225 (9th Cir. 1998) (citation
omitted) (“If there are parallel state proceedings               b. Analysis
involving the same issues and parties pending at the time
                                                                 Defendant argues that the FAC should be dismissed for
the federal declaratory action is filed, there is a
                                                                 three reasons: 1) the Policy’s virus exclusion clause
presumption that the entire suit should be heard in state
                                                                 precludes recovery, 2) Plaintiff fails to allege that public
court.”) (italics added).
                                                                 health restrictions prohibited access as required for civil
                                                                 authority coverage, and 3) Plaintiff does not plausibly
Because Defendant has met its burden to show that
                                                                 allege that it suffered “direct physical loss of or damage to
removal was proper, the Court denies Plaintiff’s motion to
                                                                 property” as required for civil authority coverage. See
remand the case to state court.
                                                                 generally Dkt. 27. Without reaching the first two, the
                                                                 Court agrees with Defendant’s third argument.

                                                                 Although “[a]s a general rule, a district court may not
                                                                 consider any material beyond the pleadings in ruling on a
  IV. Defendant’s Motion to Dismiss Plaintiff’s First            Rule 12(b)(6) motion,” a court can consider extrinsic
  Amended Complaint                                              material when its “authenticity ... is not contested and the
                                                                 plaintiff’s complaint necessarily relies on them.” Lee v.
                                                                 City of Los Angeles, 250 F.3d 668, 688 (9th Cir. 2001)
                                                                 (citation and quotation marks omitted). Plaintiff does not
                                                                 contest the authenticity of the insurance policy attached to
a. Legal Standard                                                Defendant’s memorandum. See generally Dkt. 33.

                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                        3

               Case 2:20-cv-00623-JPS Filed 09/03/20 Page 14 of 16 Document 45
10E, LLC v. Travelers Indemnity Co. of Connecticut et al., Slip Copy (2020)



Because Plaintiff seeks to recover under the Policy, see
generally Dkt. 22, the FAC necessarily relies on the           Plaintiff’s FAC attempts to make precisely this
Policy. Therefore, the Court will consider the language        substitution of impaired use or value for physical loss or
contained directly in the Policy in resolving this motion.     damage. Plaintiff only plausibly alleges that in-person
See Khoury Investments Inc. v. Nationwide Mutual Ins.          dining restrictions interfered with the use or value of its
Co., 2013 WL 12140449, at *2 (C.D. Cal. 2013) (citing          property – not that the restrictions caused direct physical
United States ex rel. Lee v. Corinthian Colls., 655 F.3d       loss or damage.
984, 999 (9th Cir. 2011)) (“Because Plaintiffs refer to this
insurance policy in their FAC and their claim for breach       Plaintiff characterizes in-person dining restrictions as
of contract relies on the terms of the policy ..., this        “labeling of the insured property as non-essential.” Dkt.
document would likely be appropriate for judicial notice       22, at 5. That “labeling” surely carries significant social,
as ‘unattached evidence on which the complaint                 economic, and legal consequences. But it does not
necessarily relies.’ ”).                                       physically alter any of Plaintiff’s property.

“When interpreting a policy provision, we must give            Plaintiff’s FAC appears to suggest that Plaintiff’s
terms their ordinary and popular usage, unless used by the     business hardships resulted from the physical action of the
parties in a technical sense or a special meaning is given     novel coronavirus itself, which “infects and stays on
to them by usage.” Palmer v. Truck Ins. Exch., 21 Cal. 4th     surfaces of objects or materials ... for up to twenty-eight
1109, 1115 (1999) (citation and quotation marks omitted).      days.” Id. at 4. However, Plaintiff does not allege that the
The property insurance Policy at issue here requires           virus “infect[ed]” or “stay[ed] on surfaces of” its insured
“direct physical loss of or damage to property” for            property. Whatever physical alteration the virus may
recovery under the civil authority provision. Dkt. 27-2,       cause to property in general, nothing in the FAC plausibly
Ex. 1., at 121.                                                supports an inference that the virus physically altered
                                                               Plaintiff’s property, however much the public health
Under California law, losses from inability to use             response to the virus may have affected business
property do not amount to “direct physical loss of or          conditions for Plaintiff’s restaurant. Even if Plaintiff
damage to property” within the ordinary and popular            could somehow recover for physical loss or damage to
meaning of that phrase. Physical loss or damage occurs         other property, such loss or damage could hardly qualify
only when property undergoes a “distinct, demonstrable,        as “direct.” See MRI Healthcare Ctr., 187 Cal. App. 4th at
physical alteration.” MRI Healthcare Ctr. of Glendale,         779 (internal citation and quotation marks omitted)
Inc. v. State Farm Gen. Ins. Co., 187 Cal. App. 4th 766,       (“[D]irect means [w]ithout intervening persons,
779 (2010) (citation and quotation marks omitted).             conditions, or agencies; immediate.”).
“Detrimental economic impact” does not suffice. Id.
(citation and quotation marks omitted); see also Doyle v.      Plaintiff attempts to circumvent the plain language of the
Fireman’s Fund Ins. Co., 21 Cal. App. 5th 33, 39 (2018)        Policy by emphasizing its disjunctive phrasing – “direct
(“[D]iminution in value is not a covered peril, it is a        physical loss of or damage to property,” Dkt. 27-2, Ex. 1,
measure of loss” in property insurance).                       at 121 – and insisting that “loss,” unlike “damage,”
                                                               encompasses impaired use. To support this argument,
*5 An insured cannot recover by attempting to artfully         Plaintiff relies on Total Intermodal Servs. Inc. v.
plead impairment to economically valuable use of               Travelers Prop. Cas. Co. of Am., 2018 WL 3829767
property as physical loss or damage to property. For           (C.D. Cal. 2018). In Total Intermodal, the court
example, in MRI Healthcare Ctr., the court held that lost      concluded that giving separate effect to “loss” and
use of an MRI machine after it was powered off did not         “damage” in the phrase, “direct physical loss or damage,”
qualify as a “direct physical loss.” 187 Cal. App. 4th at      required recognizing coverage for “the permanent
789. Likewise, in Ward General Ins. Servs., Inc. v.            dispossession of something.” Id. at *4.
Employers Fire Ins. Co., 114 Cal. App. 4th 548 (2003),
the court held that a loss of valuable electronic data did     Even if the Policy covers “permanent dispossession” in
not qualify as “direct physical loss or damage” without        addition to physical alteration, that does not benefit
any physical alteration to the storage media. 114 Cal.         Plaintiff here. Plaintiff’s FAC does not allege that it was
App. 4th at 555-56. Finally, in Doyle, 21 Cal. App. 5th 33     permanently dispossessed of any insured property. See
(2018), the court held that purchasing counterfeit wine did    generally Dkt. 22. As far as the FAC reveals, while public
not count as a loss to the wine covered by a property          health restrictions kept the restaurant’s “large groups” and
insurance policy without a physical alteration to the          “happy-hour goers” at home instead of in the dining room
insured property. 21 Cal. App. 5th at 38-39.                   or at the bar, Plaintiff remained in possession of its dining

                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                      4

               Case 2:20-cv-00623-JPS Filed 09/03/20 Page 15 of 16 Document 45
10E, LLC v. Travelers Indemnity Co. of Connecticut et al., Slip Copy (2020)



room, bar, flatware, and all of the accoutrements of its           Roe, 273 F.3d 1192, 1203 (9th Cir. 2001) (citing Cel-Tech
“elegantly sophisticated surrounding.” Id. at 3.                   Comms., Inc. v. Los Angeles Cellular Telephone Co., 20
                                                                   Cal. 4th 163, 182 (1999)) (“[T]he breadth of [the UCL]
The Court therefore concludes that Plaintiff has not               does not give a plaintiff license to ‘plead around’ the
alleged facts plausibly supporting an inference that it is         absolute bars to relief contained in other possible causes
entitled to coverage under the Policy.                             of action by recasting those causes of action as one for
                                                                   unfair competition.”). Therefore, the Court also dismisses
*6 Because it is not entitled to coverage under the Policy,        Plaintiff’s UCL claim.
Plaintiff cannot state a claim for breach of contract, see
1231 Euclid Homeowners Ass’n v. State Farm Fire &
Cas. Co., 135 Cal. App. 4th 1008, 1020-21 (2006) (“The
failure of [a policy’s] conditions precedent is a complete
defense to [an insured’s] breach of contract claim.”), or
bad faith, see Love v. Fire Ins. Exch., 221 Cal. App. 3d             V. Conclusion
1136, 1151 (1990) (“Where benefits are withheld for                For the reasons articulated above, the Court DENIES
proper cause, there is no breach of the implied                    Plaintiff’s motion to remand the case to state court and
covenant.”).                                                       GRANTS Defendant’s motion to dismiss the FAC. The
                                                                   Court will allow Plaintiff leave to amend its complaint
Likewise, Plaintiff’s UCL claim is based on an allegation          within 14 days of the issuance of this Order.
that the Policy represents that Plaintiff would be covered
under these circumstances. Dkt. 22, at 10-11. The Court            _____ : _____
has concluded that Plaintiff was not entitled to recover
under the Policy on the facts alleged in the FAC. That             Initials of Preparer PMC
determination is based on an interpretation of the
“ordinary and popular sense” of the Policy language.
Palmer, 21 Cal. 4th at 1115. If the ordinary and popular           All Citations
sense of the Policy language does not support recovery on
                                                                   Slip Copy, 2020 WL 5095587
these facts, Plaintiff cannot plausibly allege that the
Policy constitutes fraudulent, unfair, or unlawful conduct
giving rise to UCL liability. See Glenn K. Jackson Inc. v.

Footnotes

1      The Court DENIES as moot Defendant’s motion to dismiss Plaintiff’s initial complaint. Dkt. 14.




End of Document                                           © 2020 Thomson Reuters. No claim to original U.S. Government
                                                                                                                Works.




               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                        5

              Case 2:20-cv-00623-JPS Filed 09/03/20 Page 16 of 16 Document 45
